
	
		III
		109th CONGRESS
		2d Session
		S. RES. 579
		IN THE SENATE OF THE UNITED STATES
		
			September 21, 2006
			Ms. Mikulski (for
			 herself and Mr. Santorum) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating December 13, 2006 as a Day of
		  Remembrance to honor the 25th anniversary of the imposition of martial law by
		  the Communist government in Poland.
	
	
		Whereas, on May 9, 1945, Europe declared victory over the
			 oppression of the Nazi regime;
		Whereas Poland and other countries in Central, Eastern,
			 and Southern Europe soon fell under the oppressive control of the Soviet
			 Union;
		Whereas for decades the people of Poland struggled
			 heroicly for freedom and democracy against that oppression, paying at times the
			 ultimate sacrifice;
		Whereas, in 1980, the Solidarity Trade Union was formed in
			 Poland;
		Whereas membership in the Solidarity Trade Union grew
			 rapidly in size to 10,000,000 members, and the Union obtained unprecedented
			 moral power that soon threatened the Communist government in Poland;
		Whereas, on December 13, 1981, the Communist government in
			 Poland crushed the Solidarity Trade Union, imprisoned the leaders of the Union,
			 and imposed martial law on Poland;
		Whereas, through his profound influence, Pope John Paul II
			 gave the people of Poland the hope and strength to bear the torch of freedom
			 that eventually lit up all of Europe;
		Whereas the support of the Polish-American community while
			 martial law was imposed on Poland was essential in encouraging the people of
			 Poland to continue to struggle for liberty;
		Whereas the people of the United States were greatly
			 supportive of the efforts of the people of Poland to rid themselves of an
			 oppressive government;
		Whereas the people of the United States expressed their
			 support on Christmas Eve 1981 by lighting candles in their homes to show
			 solidarity with the people of Poland who were suffering under martial
			 law;
		Whereas, in 1989, the people of Poland finally won the
			 right to hold free parliamentary elections, which led to the election of
			 Poland’s first Prime Minister during the post-war era who was not a member of
			 the Communist party, Mr. Tadeusz Mazowiecki; and
		Whereas, in 2006, Poland is an important member of the
			 European Union, one of the closest allies of the United States, a contributing
			 partner in the North Atlantic Treaty Organisation, and a reliable partner in
			 the war on terrorism that maintains an active and crucial presence in Iraq and
			 Afghanistan: Now, therefore, be it
		
	
		That the Senate—
			(1)designates
			 December 13, 2006, the 25th anniversary of the imposition of martial law by the
			 Communist government in Poland, as a Day of Remembrance honoring the sacrifices
			 paid by the people of Poland during the struggle against Communist rule;
			(2)honors the people
			 of Poland who risked their lives to restore liberty in Poland and to return
			 Poland to the democratic community of nations; and
			(3)calls on the
			 people of the United States to remember that the struggle of the people of
			 Poland greatly contributed to the fall of Communism and the ultimate end of the
			 Cold War.
			
